******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       JAMES DAVIS III v. ADMINISTRATOR,
        UNEMPLOYMENT COMPENSATION
                 ACT ET AL.
                  (AC 36335)
            DiPentima, C. J., and Lavine and Harper, Js.
    Argued October 27, 2014—officially released February 3, 2015

   (Appeal from Superior Court, judicial district of
Fairfield, Hon. Richard P. Gilardi, judge trial referee.)
  James Davis III, self-represented, the appellant
(plaintiff).
  Thomas P. Clifford III, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, and Philip M. Schulz, assistant attorney gen-
eral, for the appellee (named defendant).
  Michael Paes, for the appellee (defendant Teddy’s
Transportation System, LLC).
                         Opinion

   PER CURIAM. The self-represented plaintiff, James
Davis III, appeals from the judgment of the Superior
Court dismissing his appeal from the decision of the
Employment Security Board of Review (board). On
appeal, the plaintiff claims that the decision of the
appeals referee (referee) finding that he engaged in
wilful misconduct and therefore was ineligible to
receive unemployment compensation benefits was
unreasonable and unsupported by the evidence in the
record. The plaintiff also challenges the subsequent
decision of the board, which affirmed the referee’s deci-
sion, and the dismissal of his appeal by the Superior
Court. We affirm the judgment of the Superior Court.
   The following facts and procedural history are rele-
vant to our disposition of the plaintiff’s appeal. The
plaintiff was an employed driver for the defendant Ted-
dy’s Transportation System, Inc. (Teddy’s), from July
21, 2010, until his termination on January 7, 2012. After
a formal complaint was filed by a coworker, the plaintiff
was disciplined for making racially inappropriate com-
ments. John Martinez, a manager at Teddy’s, met with
the plaintiff on January 2, 2012, and warned him that
his job was in jeopardy due to his inappropriate actions.
Two days later, on January 4, 2012, Martinez e-mailed
the plaintiff, as well as other employees, and informed
them that they were scheduled to attend a mandatory
monthly harassment class on January 18, 2012. Martinez
informed the employees to notify him in the event that
they had any ‘‘issues.’’1
   The plaintiff responded to the e-mail as follows: ‘‘Yes
I do have issues. I don’t harass anyone and I don’t feel
like I’m being [harassed]. In the course of working daily
or nightly [sometimes] people have differences and
express themselves differently, [does] that mean they
need therapy? I have no problems with the customers
or being on time and taking them to their location [with-
out] incident what more you want, if [that’s] not good
enough I suggest you give me a pink slip I’ll walk.’’ The
plaintiff’s employment was terminated on January 7,
2012, and he applied to receive unemployment benefits.
   On January 30, 2012, the defendant Administrator of
the Unemployment Compensation Act ruled that the
plaintiff was eligible to receive compensation benefits
effective January 8, 2012. Teddy’s thereafter filed a
timely appeal. After a hearing, the referee found that
the plaintiff was discharged for wilful misconduct under
General Statutes § 31-236 (a) (2) (B)2 and therefore was
disqualified from receiving unemployment benefits. The
board, after reviewing the record of the plaintiff’s
appeal, including the recording of the referee’s hearing,
affirmed the referee’s decision and dismissed the plain-
tiff’s appeal. The plaintiff then appealed to the Superior
Court. The court, in a memorandum of decision dated
November 5, 2013, determined that the decision of the
board followed reasonably from the facts, correctly
applied the law to the facts, and, therefore, was not
arbitrary, capricious or contrary to law. This appeal
followed.
   When considering an appeal from the board, we have
stated that ‘‘[a] plaintiff’s failure to file a timely motion
[to correct] the board’s findings in accordance with
[Practice Book] § 22-4 prevents further review of those
facts found by the board. . . . In the absence of a
motion to correct the findings of the board, the court
is not entitled to retry the facts or hear evidence. It
considers no evidence other than that certified to it by
the board, and then for the limited purpose of determin-
ing whether . . . there was any evidence to support in
law the conclusions reached. [The court] cannot review
the conclusions of the board when these depend upon
the weight of the evidence and the credibility of wit-
nesses. . . . Practice Book § 22-9 (a).’’3 (Internal quota-
tion marks omitted.) Mayo v. Administrator,
Unemployment Compensation Act, 136 Conn. App. 298,
301, 44 A.3d 883 (2012). In the present case, the plaintiff
failed to file a motion to correct the findings of the
board pursuant to Practice Book § 22-4.
   In the absence of a motion to correct pursuant to
Practice Book § 22-4, this court looks to whether there
was any evidence to support the conclusions reached
by the board. The board, in its decision affirming the
decision by the referee, found: ‘‘[T]he record reveals
that the [plaintiff] had a history of communication prob-
lems . . . . The incident that triggered the [plaintiff’s]
discharge occurred on January 6, 2012, when the [plain-
tiff] replied to the general manager’s e-mail directing
him to attend a mandatory class on harassment. . . .
Because the [plaintiff] had argued with another dis-
patcher on January 4, 2012, we find that the general
manager’s directive to attend the training was reason-
able. The [plaintiff’s] belief that he was not harassing
anyone does not justify his insubordinate reaction to the
general manager’s reasonable request.’’ The plaintiff’s
wilful choice to reply to his manager in such a manner
qualifies as conduct to make him ineligible for benefits
under § 31-236 (a) (2) (B). On the basis of the foregoing,
we conclude that there was evidence to support the
conclusions reached by the board, and therefore its
ruling was not arbitrary, capricious, or contrary to law.
      The judgment is affirmed.
  1
     In its decision, the board stated: ‘‘Accordingly, we adopt the referee’s
findings of fact and decision, except that we add the following sentences
to the referee’s finding of fact no. 10: ‘The employer required the [plaintiff]
to attend the class because of his argument with a dispatcher on January
4, 2012. The employer would not have discharged the [plaintiff] if he attended
the class.’ ’’
   2
     General Statutes § 31-236 (a) provides in relevant part: ‘‘An individual
shall be ineligible for benefits . . . (2) . . . (B) if, in the opinion of the
administrator, the individual has been discharged or suspended for . . .
wilful misconduct in the course of the individual’s employment . . . .’’
  3
    Practice Book § 22-4 provides: ‘‘If the appellant desires to have the finding
of the board corrected, he or she must, within two weeks after the record
has been filed in the superior court, unless the time is extended for cause
by the board, file with the board a motion for the correction of the finding
and with it such portions of the evidence as he or she deems relevant and
material to the corrections asked for, certified by the stenographer who
took it; but if the appellant claims that substantially all of the evidence is
relevant and material to the corrections sought, he or she may file all of it,
so certified, indicating in the motion so far as possible the portion applicable
to each correction sought. The board shall forthwith upon the filing of the
motion and of the transcript of the evidence, give notice to the adverse
party or parties.’’